Citation Nr: 0800384	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and September 2004 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The December 2003 rating decision denied 
entitlement to service connection for bilateral hearing loss.  
Before that decision was final, the September 2004 rating 
decision again denied entitlement to service connection for 
hearing loss and also denied entitlement to service 
connection for tinnitus.  A notice of disagreement addressing 
these two issues was filed in January 2005, a statement of 
the case was issued in November 2005, and a substantive 
appeal was received in November 2005.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, his current 
hearing loss disability is shown to be causally related to 
acoustic trauma during active military service.

2.  Resolving doubt in favor of the veteran, his tinnitus is 
shown to be causally related acoustic trauma during active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, any error in the 
timing or content of VCAA notice is moot.

Analysis

This case involves the veteran's claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board first turns its attention to the preliminary 
question of whether the veteran is shown to currently suffer 
from hearing loss which meets the regulatory thresholds to be 
considered disabling.  The Board notes that the July 2004 VA 
examination report shows that the speech recognition scores 
using the Maryland CNC test were 92 percent for the right ear 
and 88 percent for the left ear.  When speech recognition 
scores using the Maryland CNC Test are less than 94 percent, 
hearing loss disability is shown.  38 C.F.R. § 3.385.  Thus, 
the Board accepts that the veteran currently suffers from 
bilateral hearing loss disability for VA purposes.

The Board also notes that the July 2004 VA examination report 
acknowledges the veteran's report that he suffers from 
tinnitus.  A private medical opinion received in January 2007 
reflects a diagnosis of tinnitus, and multiple VA outpatient 
treatment reports reflect clinical acceptance of the 
veteran's reports of tinnitus.  The veteran is competent to 
report that he experiences the ringing in his ears which is 
the clinical feature of tinnitus.  See Charles v. Principi, 
16 Vet.App. 370, 374- 75 (2002).  Thus, the Board accepts 
that the veteran currently suffers from tinnitus for the 
purposes of this decision.

The question in this case, then, is whether the veteran's 
current hearing loss disability and tinnitus are 
etiologically related to the veteran's service.  The Board 
finds that, having resolved reasonable doubt in favor of the 
veteran, the record shows that the veteran's hearing loss 
disability and tinnitus are etiologically linked to his 
military service.

The Board has considered whether the record shows acoustic 
trauma due to significant noise exposure in service.  In this 
regard, the Board notes that the veteran's personnel records 
reflect that he was a tank unit commander with service in 
Vietnam from July 1969 to June 1970.  Significantly, in a 
September 2006 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) based, 
in part, upon verification that the veteran's service in 
Vietnam involved his presence in a combat event in which his 
unit "received twenty rounds of ... incoming 82mm mortar 
rounds."  Based upon the nature of this verified combat 
event, the Board finds that the veteran's participation in 
combat against enemy forces is conceded for the purposes of 
this decision.  Thus, the Board has broadly accepted the 
veteran's testimony regarding his exposure to significant 
acoustic trauma.  38 U.S.C.A. § 1154(b).

The Board has considered the audiological testing results 
contained in the veteran's service medical records.  
Specifically, clinically "normal" evaluations of the 
veteran's hearing are available from active duty service in 
an entrance examination report dated July 1968 and a 
separation examination report dated June 1970; however, the 
June 1970 separation examination report does not contain 
audiometric testing reflecting the veteran's hearing 
thresholds at various frequencies, only a notation of 
"15/15" scoring bilaterally on a whispered voice test.  
There is audiometric data available from a March 1975 
examination report which shows no upward shift in the 
thresholds at the tested frequencies several years after the 
veteran's active duty service.  However, even accounting for 
this, the Board finds that the service medical records 
contain no evidence which rises to the level of clear and 
convincing evidence to contradict the veteran's testimony of 
enduring significant acoustic trauma during combat during his 
military service.  38 U.S.C.A. § 1154(b).

In this case, the Board is satisfied that the veteran 
experienced acoustic trauma during service and that the 
veteran experiences hearing loss disability and tinnitus 
currently; thus, the Board turns to the medical opinions of 
record to evaluate whether there is a medically sound basis 
to attribute the current hearing loss and tinnitus to the 
injury during service.

A private medical opinion, presented in a letter received by 
the RO in January 2007, shows the veteran's audiologist 
unequivocally concludes that she is "certain" that the 
current hearing loss disability and tinnitus are 
etiologically related to the acoustic trauma during service.  
The January 2007 letter discusses the current nature and 
features of the veteran's hearing loss and tinnitus, and the 
letter cites details of the conditions of the veteran's 
service which are supported by the record.  The January 2007 
letter explains that these details of service reflect "toxic 
levels" of noise which "caused acoustical damage and has 
led to [the veteran's] impaired hearing and tinnitus."  
Under the circumstances of this case, the Board finds this 
competent professional opinion from an audiology specialist 
to be significantly probative in support of the veteran's 
claims.

Essentially consistent with the medical opinion expressed in 
the January 2007 letter, a January 2006 consultation note 
includes the statement that "The veteran's history of 
unprotected military noise exposure could have been a 
contributing factor to his hearing loss, in my opinion."  
Although this January 2006 report does not present a 
sufficiently definitive conclusion to be independently 
probative, the Board has noted the January 2006 report offers 
suggestive support for the veteran's claim.  The January 2006 
report shows that another competent audiology professional 
examined the veteran with consideration of the conditions of 
his military service and found no clinical basis for 
contradicting the veteran's contention that his hearing loss 
was caused by acoustic trauma during his military service.

The July 2004 VA audiology examination report of record 
contains an apparently negative etiology opinion, but the 
Board finds that this opinion is not significantly probative 
in this case.  The Board notes that the objective testing 
results of the July 2004 VA examination report include the 
Maryland CNC speech recognition scores which establish that 
the veteran's hearing loss meets the regulatory requirements 
to be considered disabling.  However, the negative etiology 
opinion offered in the July 2004 report essentially concludes 
that "Since hearing is ... within normal limits bilaterally 
today, it is my medical opinion that the veteran does not 
have hearing loss due to military noise exposure."  The July 
2004 report characterized the veteran's Maryland CNC scores 
as "excellent in the right ear and good in the left ear."  
This further reflects that the VA audiologist did not 
acknowledge that the veteran's Maryland CNC scores were 
sufficiently low (92 percent in the right ear and 88 percent 
in the left ear) to meet the regulatory criteria to 
demonstrate hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.

As the basis of the July 2004 examiner's negative etiology 
opinion relies upon a finding that the veteran does not 
currently suffer from hearing loss disability, yet the same 
examination's objective testing shows that the veteran does 
suffer from objective hearing loss disability as defined by 
the applicable regulation, the July 2004 etiology opinion is 
of limited probative value in this case; it relies upon a 
factual predicate which is inconsistent with the record and 
with VA regulations.

With regard to tinnitus, the July 2004 VA audiology 
examination report explains that the examiner was "unable to 
determine the etiology of the tinnitus ... without 
speculation."  Under the circumstances, the Board does not 
believe that this conclusion carries sufficient probative 
weight to negate the January 2007 positive etiology opinion 
supporting the veteran's claim with regard to tinnitus.

In summary, the Board finds that the record satisfactorily 
indicates that the veteran was exposed to acoustic trauma 
during service, that the veteran currently suffers from 
hearing loss disability with tinnitus, and that it is at 
least as likely as not that there is a relationship between 
the in-service trauma and the current disabilities.  Thus, 
the positive evidence is at least in a state of equipoise 
with the negative evidence and the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
are warranted in this case.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


